                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. S:08-CR-341-D


UNITED STATES OF AMERICA,                   )
                                            )
                 v.                         )                    ORDER
                                            )
BILLY CHARLES BURGESS,                      )
                                            )
                          Defendant.        )


       On June 16, 2020, Billy Charles Burgess ("Burgess") moved prose for compassionate release

under 18 U.S.C. § 3S82 due to COVID-19 and his current medical conditions [D.E. 99]. On July

12, 2020, Burgess through counsel filed a memorandum and medical records in support [D.E. 102,

103]. On July 23, 2020, the government responded in opposition [D.E. 1OS]. On October 13, 2020

Burgess replied [D.E. 106]. As explained below, the court denies Burgess's motion for release.

                                                 I.

       On January 9, 2012, pursuant to a written plea agreement, Burgess pleaded guilty to receipt

of child pornography. See [D.E. 41, 42]. On July 2S, 2012, the court held Burgess's sentencing

hearing. See [D.E. S3, S4]. At the hearing, the court adopted the facts set forth in the Presentence

Investigation Report ("PSR"). See Fed. R. Crim. P. 32(i)(3)(A}-{B); [D.E. S4]. The court calculated

Burgess's advisory guideline range to be 210 to 262 months' imprisonment based on a total offense

level 36 and a criminal history category II. See PSR [D.E. 48]      ,r,r S6--S8.   After granting the

government's motion for downward departure and thoroughly considering all relevant factors under,

18 U.S.C. § 3SS3(a), the court sentenced Burgess to 2S8 months' imprisonment and a lifetime term

of supervised release. See [D.E. S3, S4]; Sentencing Tr. [D.E. 76] 21-27. On August 1, 2012,




           Case 5:08-cr-00341-D Document 107 Filed 12/17/20 Page 1 of 7
Burgess appealed [D.E. 56]. On April 1, 2013, the Fourth Circuit affirmed Burgess's conviction

and sentence. See United States v. Burgess, 519 F. App'x 790 (4th Cir. 2013) (per curiam)

(unpublished); [D.E. 78, 79].

       On July 9, 2014, Burgess moved to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. See [D.E. 81]. On January 19, 2015, the court dismissed Burgess's motion and denied a

certificate of appealability. See [D.E. 91, 92]. On March 6, 2015, Burgess appealed [D.E. 93]. On

July 27, 2015, the Fourth Circuit dismissed Burgess's appeal. See United States v. Burgess, 610 F.

App'x 294 (4th Cir. 2015) (per curiam) (unpublished); [D.E. 97].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat.

5194, 5249. Before the First Step Act, only the Director ofthe Bureau ofPrisons ("BOP") could file

a motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" of the United

States Sentencing Commission ("Commission"). Id.



                                                  2

           Case 5:08-cr-00341-D Document 107 Filed 12/17/20 Page 2 of 7
       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safetyofanotherpersonortothecommunity." U.S.S.G. § lBl.13(2). Section 1B1.13'sapplication

notes provide examples of extraordinary and compelling reasons, including (A) serious medical

conditions of the defendant, (B) advanced age of the defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application no~ 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in :full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (ID) experiencing deteriorating physical or mental health because
                                  of the aging process,

                             that substantially diminishes the ability of the defendant to
                             provide self-care within the environment of a correctional facility
                             and from which he or she is not expected to recover.

                                                    3

             Case 5:08-cr-00341-D Document 107 Filed 12/17/20 Page 3 of 7
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § 1B1.13 cmt. n.3.

       The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lB 1.13 to account for the First Step Act. Accordingly, section 1B 1.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3S82(c)(l)(A). See, e.g., United States v. McCoy, No. 20-6821, 2020 WL 70S0097, at *6--10 (4th

Cir. Dec. 2, 2020). Nevertheless, section 1B1.13 provides informative policy when assessing an


               (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because ofthe aging process; and (iii) has served at least 10 years or 7S
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.         ·

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4

           Case 5:08-cr-00341-D Document 107 Filed 12/17/20 Page 4 of 7
inmate's motion, but a court independently determines whether "extraordinary and compelling

reasons" warrant a sentence reduction imder 18 U.S.C. § 3582(c)(l)(A)(i). See id. at *9. In doing

so, the court may consult U.S.S.G. § lBl.13, but independently assesses the text of 18 U.S.C. §

3582(c)(l)(A) and the section 3553(a) factors. See, e.g., id.; United States v. Jones, No. 20-3071,

2020WL6817488, at *1-2(6thCir. Nov. 20,2020); UnitedStatesv. ~No. 20-1959,2020WL

6813995, at *2 (7th Cir. Nov. 20, 2020); United States v. R ~ 978 F.3d 1000, 1007-08 (6th Cir.

2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020); United States v. Clark, No.

1:09cr336-l, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished).

       The court assumes without deciding that Burgess has exhausted all administrative remedies,

or alternatively that the warden received Burgess's compassionate release request and 30 days have

elapsed from receipt. See 18 U.S.C. § 3582(c)(l)(A); cf. [D.E. 99] 1; [D.E. 102] 2.2 As for the

medical condition of the defendant policy statement, Burgess has not stated that he suffers from any

medical condition diminishing his ability to provide self-care. As for the age ofthe defendant policy

statement, Burgess is age 75, but is not experiencing a serious deterioration in physical or mental

health because of the aging process and has not served at least 10 years or 75 percent of his term of

imprisonment. Accordingly, releasing Burgess or reducing Burgess's sentence is not consistent with

application notes l(A)(ii) and (B). See U.S.S.G. § lBl.13 cmt. n.l(A)(ii), (B).

       As for the "other reasons" policy statement, Burgess is age 75 and the court assumes without

deciding that COVID-19 plus his diabetes, chronic kidney disease, severe spinal stenosis, obesity,



       2
          The United States Court of Appeals for the Fourth Circuit has not addressed whether
section 3582's exhaustion requirement is a jurisdictional or claims-processing requirement. The
court assumes without deciding that the requirement is a claims-processing rule, and the government
must ''properly invoke" the rule for this court to enforce it. See United States v. Al~ 960 F.3d 831,
833-34 (6th Cir. 2020). The government has not invoked the requirement. See [D.E. 105]. ·

                                                 5

           Case 5:08-cr-00341-D Document 107 Filed 12/17/20 Page 5 of 7
                        I                                                       \


persistent dizziness and disorientation, skin carcinomas, and high blood pressure are extraordinary

and compelling reasons under section 3582(c)(l)(A). However, the 18 U.S.C. § 3SS3(a) factors

counsel against reducing Burgess's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94

(5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8. Burgess engaged in serious criminal conduct

in 2005, sending images of child pomography from North Carolina to Florida, and attempting to

arrange travel from North Carolina to Florida so that a person could engage in unlawful sexual

activity with a person who Burgess identified as his minor granddaughter. See PSR ,r 8. A search

ofBurgess's residence uncovered 654 images ofchild erotica and 114 images of child pomography.

See id. at ,r 10. In April 2005, Burgess agreed to meet with agents to discuss the forensic findings.

Id. at ,r 11. During the meeting, Burgess admitted having child pomography at his residence and

sending the email about his alleged granddaughter, but explained that what he said about his alleged

granddaughter was untrue. Id. In September 2008, after agreeing to surrender to state authorities,

Burgess fled to Nevada and became a fugitive. See id. at ,Mf 11-12. Burgess lived under an assumed

name until his capture in Las Vegas, Nevada on April 14, 2011. Id. at ,r 12. After arresting Burgess

in Las Vegas, authorities discovered that Burgess possessed additional images ofchild pomography,

including an image of Burgess engaging in sexual conduct with a 12-year-old female. See id. at ,r

12.

       Burgess is a recidivist child sex offender who remains a danger to the public. Burgess

reoffended in 2005 less than three years after serving a 30-month federal sentence for attempted

enticement of a juvenile to engage in sexual acts and interstate transportation of child pomography.

See id. at ,Mr 9, 16. Burgess offended again while a fugitive. See id. at ,r 12. Nonetheless, Burgess
                                                                                                  l

has taken some positive steps while incarcerated. See [D.E. 99] 4; cf. Pe_pper v. United States, 562

U.S. 476, 480-81 (2011). Having considered the entire record, the steps that the BOP has taken to

                                                 6

           Case 5:08-cr-00341-D Document 107 Filed 12/17/20 Page 6 of 7
  address COVID-19 and to treat Burgess, the section 3553(a) factors, Burgess's arguments, and the

, need to punish Burgess for his criminal behavior, to incapacitate Burgess, to promote respect for the
                                                                -
  law, to deter others, and to protect society, the court declines to grant Burgess's motion to be

  released. See.~ Chavez-Mesa v. United States, 138 S. Ct. 1959, 1966--68 (2018); Cham.bliss, 948

  F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan.

  13, 2020) (unpublished).

                                                   JI.

          In sum, the court DENIES Burgess's section 3582 motion [D.E. 99].

          SO ORDERED. This .c!_ day of December 2020.



                                                              JSC.DEVERill
                                                              United States District Judge




                                                    7

              Case 5:08-cr-00341-D Document 107 Filed 12/17/20 Page 7 of 7
